      Case 3:18-cv-01381-BR   Document 43   Filed 12/13/18   Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT

                        FOR DISTRICT OF OREGON



GREAT .AMERCIAN INSURANCE                   3:18-CV-01381-BR
COMPANY, an Ohio corporation,
                                            ORDER TO WITHDRAW and
           Plaintiff,                       DISBURSE FUNDS
                                            (Treasury Registry Funds)
v.

NORBERTO MENDOZA; OLGA GOMEZ;
LOBEL FINANCIAL CORPORATION, a
California corporation; OREGON
COMMUNITY CREDIT UNION, an
Oregon credit union; CROSS POINT
NW, INC . , an Oregon corporation;
and DOES 1-30,

           Defendants.

BROWN, Senior Judge.

     On December 6, 2018, the Court granted Plaintiff's Motion (#34)

to Deposit Interpleader Funds with the Clerk of Court.              The Court

directed the interpleader funds to be deposited in an

interest-bearing account pursuant to LR 67-1 (c) (2).         On December 7,

2018, Plaintiff tendered $40,000 to the Clerk of Court.

     On December 11, 2018, the parties submitted a Stipulated

Judgment for resolution of this case, including a proposed order to

disburse the funds deposited with the Clerk of Court.


1 - ORDER TO WITHDRAW AND DISBURSE FUNDS
         Case 3:18-cv-01381-BR    Document 43   Filed 12/13/18   Page 2 of 4




     Inasmuch as there is insufficient time to transfer the funds

into an interest-bearing account based on the parties request to now

disburse such funds, the Court DIRECTS the funds deposited with the

Clerk of Court on December 7, 2018, to remain in the Treasury Registry

Fund, to not be deposited in an interest-bearing account, and to not

assess or deduct any CRIS fees for the management of investments

funds.     The Court's previous Order (#37) is, accordingly, vacated

in that regard only.

     Pursuant to the Stipulated Judgment signed by the Court on

December         , 2018, the Court DIRECTS the funds in the amount of

$40,000 that are now being held in the Treasury Registry Fund be

withdrawn and disbursed as follows:

     1.      Norberto Mendoza                            Amount: $21,388.00

             PAYABLE TO:         "Hanson & Walgenkim Client Trust
                                 Account"
                                 C/O Young Walgenkim
                                 Hanson & Walgenkim, LLC
                                 838 Commercial Street NE
                                 Salem, OR 97301

     2.      Olga Gomez                                  Amount:      $3,372.00

             PAYABLE TO:         "Ross Law Client Trust Account"
                                 C/O Jeremiah Ross
                                 Ross Law, LLC
                                 1207 SW 6th Avenue
                                 Portland, OR 97204




2 - ORDER TO WITHDRAW AND DISBURSE FUNDS
      Case 3:18-cv-01381-BR    Document 43   Filed 12/13/18   Page 3 of 4




     3.   Oregon Community Credit Union               Amount:      $ 3,880.00

          PAYABLE TO:         "Oregon Community Credit Union"
                              C/O Scott Mitchell
                              Monson Law Office
                              1865 NW 169th Place, Suite 208
                              Beaverton, OR 97006

     4.   Cross Point NW,      Inc.                   Amount:     $10,880.00

          PAYABLE TO:         "Cross Point NW, Inc."
                              C/O Michael J. Kavanaugh
                              5530 SE Center St.
                              Portland, OR 97206

     5.   Great American Insurance Co."               Amount       $480.00

          PAYABLE TO:         Great American Insurance Co.
                              C/O H. Lee Cook
                              4207 SE Woodstock Blvd., Ste 423
                              Portland, OR 97206

     TOTAL:                                                      $40,000.00



     The Clerk of Court, through the Financial Administrator, has

pre-approved the form of this Order pursuant to Local Rule 67-3(b).

     The Clerk of Court is absolved of any liability by compliance

with this Order.

     It shall be counsel's responsibility to serve a copy of this

Order personally to the parties concerned to confirm that any action




3 - ORDER TO WITHDRAW AND DISBURSE FUNDS
      Case 3:18-cv-01381-BR    Document 43   Filed 12/13/18   Page 4 of 4




required of the Clerk of Court or her designee by this Order has been

performed.

     IT IS SO ORDERED
                  jlJ-A
     DATED this _1u
                  __ day of December, 2018.




                                   AN~
                                   United States Senior District Judge


                              For Court Use Only

APPROVED AS TO FORM:
Mary L. Moran, Clerk of Court




4 - ORDER TO WITHDRAW AND DISBURSE FUNDS
